Appeal from an order of disposition of the Family Court, Queens County (Cerrado, J.), dated June 11, 1984, which, upon a fact-finding determination of the same court, made after a hearing, that appellant had committed acts which, if committed by an adult, would have constituted the crime of robbery in the second degree, placed him with the New York State Division for Youth, Title II, for a period not to exceed 18 months. The appeal brings up for review said fact-finding determination.
Fact-finding determination and order of disposition affirmed, without costs or disbursements.
Appellant’s guilt was proven beyond a reasonable doubt. The testimony of the complainant and the arresting officer established that the defendant was an accomplice to the forcible stealing of a wallet from the complainant during which the complainant suffered lacerations to the head and hand. Although the evidence produced at the hearing contained some minor inconsistencies concerning the method by which the robbery was accomplished, they did not serve to lessen the appellant’s level of involvement in the crime. The appellant was apprehended running from the area by two passersby 11/2 blocks away from the scene of the crime. The complainant identified the appellant as being one of his attackers. He identified the appellant in close proximity in time and space to the event, and there has been no allegation of *230impermissible conduct by the police with respect to the complainant’s identification testimony (see, People v Love, 57 NY2d 1023). The appellant’s exculpatory statement that he was running to catch a subway train is not credible in light of the other testimony. Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.